UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HARLEY V. MCCARTNEY,                  
              Plaintiff-Appellant,
                 v.
                                                 No. 01-1439
KENNETH S. APFEL, Commissioner,
Social Security Administration,
                Defendant-Appellee.
                                      
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CA-99-142)

                      Argued: December 4, 2001

                      Decided: February 7, 2002

       Before WIDENER and LUTTIG, Circuit Judges, and
    Joseph R. GOODWIN, United States District Judge for the
     Southern District of West Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Susan Kipp McLaughlin, MCLAUGHLIN & CURRY,
Fairmont, West Virginia, for Appellant. Patricia Anne McCracken,
Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee. ON BRIEF: James A. Winn, Regional Chief Counsel,
2                         MCCARTNEY v. APFEL
Region III, Patricia M. Smith, Deputy Chief Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Phila-
delphia, Pennsylvania; Patrick M. Flatley, United States Attorney,
Helen Campbell Altmeyer, Assistant United States Attorney, Whee-
ling, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Harley V. McCartney, complaining of a variety of physical and
psychological ailments, filed an application for disability insurance
benefits. After a hearing, the Administrative Law Judge found that
McCartney was not "disabled" within the meaning of Title II of the
Social Security Act, 42 U.S.C. §§ 401-433. McCartney then chal-
lenged that finding by filing suit in federal district court. The district
court granted summary judgment in favor of the Social Security
Administration Commissioner, and McCartney appeals.

                                    I.

   Pursuant to regulations promulgated to implement the Social
Security Act, the ALJ must complete a five-step evaluation in deter-
mining whether one is entitled to social security disability benefits. 20
C.F.R. § 404.1520. Pursuant to that prescribed procedure, the ALJ
found that McCartney (1) had not engaged in substantial gainful
activity since June 15, 1992; (2) suffered from Post Traumatic Stress
Disorder, Wolf Parkinson White Syndrome, back pain and flat feet;
but (3) did not suffer an impairment or combination of impairments
that met or equaled the criteria of any of the relevant listings of
impairments; (4) was able to perform his work as a production inspec-
tor; and (5) was also able to work as unarmed security guard. Tr. 21-
                          MCCARTNEY v. APFEL                          3
      1
23. Accordingly, the ALJ denied McCartney’s application for bene-
fits.

                                    II.

   McCartney challenges the adequacy of the ALJ’s analysis at step
three, that is, the ALJ’s determination that McCartney did not meet
the requirements of Listing 12.06, which is one of the Listings of
Impairments that step three references. McCartney also asserts that
the district court afforded the ALJ’s findings undue deference.

                                    A.

   McCartney complains that the ALJ failed to review medical evi-
dence pertinent to step three of the analysis, and that the ALJ’s "step
four analysis of the evidence cannot be substituted for the detailed
analysis of the evidence in comparison to Listing 12.06 that is
required by this case." Br. of Appellant, at 18. McCartney also
appears to argue that, had the ALJ carefully examined all the pre-
sented evidence, he would have found that McCartney satisfies the
step three requirements.

   As a threshold matter, the issue before this court is not whether
substantial evidence supports McCartney’s claim for benefits, but
whether substantial evidence supports the Commissioner’s final deci-
sion. Smith v. Chater, 99 F.3d 635, 637 (4th Cir. 1996) (citing Rich-
ardson v. Perales, 402 U.S. 389, 401 (1971)). As to McCartney’s
unsubstantiated claim that the ALJ must have analyzed the medical
evidence at step three, rather than at step four, we agree with the dis-
trict court that the ALJ need only review medical evidence once in his
decision. In step four, the determination of residual functional capac-
ity, the ALJ did in fact thoroughly examine McCartney’s physical and
psychological limitations, including his ailments, their effect on his
daily activities, the effectiveness of medications, and other functional
restrictions. Tr. 16-20.

  Not only did the ALJ examine relevant medical evidence at step
  1
   "Tr." refers to the administrative record transcript.
4                             MCCARTNEY v. APFEL
four, but more importantly, the ALJ also completed the required psy-
chiatric review form, which tracks the requirements of the Listings
used at step three. That form outlines the steps the ALJ takes to evalu-
ate whether McCartney’s mental impairment meets those require-
ments. Tr. 24-26. The ALJ found that McCartney did not meet the
requirements at step three, that is, the requirements of Listing 12.06.
That listing ("anxiety related disorders") is met when the claimant
presents evidence of both parts A and B under that listing.2 The ALJ
determined that anxiety-related disorders caused McCartney to have
only "slight" restrictions of his activities of daily living and only
"slight" difficulties in maintaining social functioning. Tr. 25; see also
Tr. 20 (the ALJ’s decision). "Slight" impairment does not amount to
a "marked" difficulty as required by subparts B(1) and B(2) of the
Listing. Because McCartney could not satisfy (1) and (2) of Part B,
he had to show evidence of (3) and (4). However, the ALJ concluded
that there is no medical evidence of "deficiencies of concentration,"
as required by subpart B(3), or "repeated episodes of deterioration,"
as per B(4). Tr. 25. Because the record is clear that the ALJ analyzed
    2
     12.06 Anxiety Related Disorders:
           The required level of severity for these disorders is met when
        the requirements in both A and B are satisfied . . . .
           [Subpart A requires medically documented findings of persis-
        tent anxiety, or persistent irrational fear and the like,]
        B.   Resulting in at least two of the following:
        1.   Marked restriction of activities of daily living; or
        2.   Marked difficulties in maintaining social functioning; or
        3.   Deficiencies in concentration, persistence or pace resulting
             in frequent failure to complete tasks in a timely manner (in
             work settings or elsewhere); or
        4.   Repeated episodes of deterioration or decompensation in
             work or work-like settings which cause the individual to
             withdraw from that situation or to experience exacerbation
             of signs and symptoms (which may include deterioration of
             adaptive behaviors).
             ...
20 C.F.R. pt. 404, subpt. P, app. 1, § 12.06 (emphasis added).
                         MCCARTNEY v. APFEL                           5
McCartney’s conditions through the prism of Listing 12.06, we reject
McCartney’s claim that the ALJ’s decision was procedurally inade-
quate.

   Furthermore, as evidenced by the psychiatric review form and by
the ALJ’s decision, there was sufficient evidence to support the ALJ’s
determination that McCartney did not meet Listing 12.06. McCartney
claims that the evidence shows that his PTSD meets part B of Listing
12.06 because he has three of the four listed conditions and part B
requires only two. McCartney claims that he has marked difficulty
maintaining social functioning (as required under B(2)), experiences
frequent deficiencies in concentration (as required under B(3)), and
repeated episodes of deterioration in work settings (as required under
B(4)). However, the record shows that even after McCartney began
to exhibit symptoms of PTSD, McCartney functioned adequately in
work settings at a managerial level from 1990 until he volunteered for
a layoff in 1992. Thus, at the very least, he does not meet the require-
ments of B(3) and B(4).

   The ALJ also found, relying on medical evidence, that McCart-
ney’s impairments are not "marked," but "slight." Having reviewed
the record and McCartney’s submissions, we conclude that McCart-
ney has not demonstrated that the evidence is insufficient for "a rea-
sonable mind [to] accept [the ALJ’s] conclusion [that McCartney
does not satisfy Part B criteria]," Richardson v. Perales, 402 U.S.
389, 401 (1971).

                                  B.

   McCartney makes a catch-all claim that the district court accorded
undue deference to the ALJ’s credibility findings, such as the ALJ’s
determination that McCartney lives in rural West Virginia by choice,
not because of his mental condition and fears, and that McCartney’s
symptoms are not credible because he refused to increase the dosage
of his medication. However, the district court properly reviewed the
ALJ’s decision, requiring that the ALJ’s findings be supported by
"specific references to the evidence upon which [the ALJ] bases his
decision." J.A. 60 (citing See v. Washington Metro. Transit Auth., 36
F.3d 375, 384 (4th Cir. 1994)). The district court also evaluated the
ALJ’s explanations of his findings, including the weight the ALJ ulti-
6                       MCCARTNEY v. APFEL
mately accorded to the conflicting opinions of Drs. Ongjoco and
Agnani. The district court concluded that Dr. Ongjoco’s opinion was
"not only a trespass on an issue [the determination of disability]
expressly reserved for the Commissioner but also was less consistent
with the other evidence of record." J.A. 65. In sum, the district court
accorded proper level of deference to the ALJ’s decision.

                           CONCLUSION

   For the reasons stated, the judgment of the district court is
affirmed.

                                                          AFFIRMED